PER CURIAM:
Epitomized Opinion
Fritz and another workman named Winans, drove to their work on Detroit street, in automobiles, and left them propérly parked on the street, in accordance with the ordinance on that subject, and were at work on the inside of a building in front of which-their machines were parked. Shortly after thus parking, a truck belonging to the Cooper Rubber Co. and a street _car of the Cleveland Railway Co. came in collision, "and the truck was thrown into the autos, and both- of them injured. The respective owners each brougt a suit to recover damages, and each recovered in the court below. All three were brought into the Court of Appeals, on petitions in error, to reverse the judgments, and were there heard together. The Court of Appeals decided:
It seems to have been the theory of the court below that the doctrine of resipsa loquitur would apply, as there is no negligence in the record of either the railway or the rubber company. This doctrine would undoubtedly apply, if there were but one defendant, but as there are two, we fail to see how it can be made to apply to the situation in this ease. In view of the failure to prove negligence on the part of either of the concerns, we do not see how the court could have rendered judgments in favor of the plaintiffs and against both defendants, one or the other of which may have been guilty of no negligence. Cases reversed and remanded for a new trial.